 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 18cr2344-MMA
11                       Plaintiff,                  AMENDED ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13   BESSIE MARIE McCLURE,                           [Doc. No. 72]
14                       Defendant.
15
16         On August 28, 2019, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of BESSIE MARIE McCLURE (“Defendant”) in the following properties:
19                1.    One a Smith & Wesson, model SD9 VE, 9mm semi-
                        automatic handgun, bearing serial number FWS2254, and
20
                  2.    Approximately 15 rounds of 9mm ammunition.
21
22         For thirty (30) consecutive days ending on September 29, 2019, the
23 United States published on its forfeiture website, www.forfeiture.gov, notice of the
24 Court’s Order and the United States’ intent to dispose of the properties in such
25 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
26 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
27 Forfeiture Actions, and further notifying all third parties of their right to petition the
28 //
 1 Court within thirty (30) days of the final publication for a hearing to adjudicate the
 2 validity of their alleged legal interest in the properties.
 3         There were no potential third parties known to the United States to have
 4 alleged an interest in the forfeited properties; therefore, no one was provided with
 5 direct notice of the forfeiture.
 6         Thirty (30) days have passed following the final date of notice by publication,
 7 and no third party has made a claim to or declared any interest in the forfeited
 8 properties described above.
 9         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
10 that, as a result of the failure of any third party to come forward or file a petition for
11 relief from forfeiture as provided by law, all right, title and interest of BESSIE
12 MARIE McCLURE and any and all third parties in the following properties are
13 hereby condemned, forfeited and vested in the United States of America:
14                1.     One a Smith & Wesson, model SD9 VE, 9mm semi-
                         automatic handgun, bearing serial number FWS2254, and
15
                  2.     Approximately 15 rounds of 9mm ammunition.
16
17         IT IS FURTHER ORDERED that U.S. Alcohol, Tobacco, Firearms and
18 Explosives shall dispose of the forfeited properties according to law.
19         IT IS SO ORDERED.
20 DATE: December 9, 2019                    ____________________________________
                                             HON. MICHAEL M. ANELLO
21
                                             United States District Judge
22
23
24
25
26
27
28
                                           -2-                            18cr2344
